Citation Nr: 0711162	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-03 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.  He died in August 2002.  The appellant is his 
surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from a May 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The veteran died in August 2002 due to congestive heart 
failure.  

2.  At the time of his death, service connection was in 
effect for 
post-traumatic stress disorder (PTSD) - rated 100 percent 
disabling, for bilateral hearing loss - rated 10 percent 
disabling, and for bilateral tinnitus - also rated 
10 percent disabling.  

3.  The overwhelming weight of the medical evidence indicates 
the veteran's service-connected PTSD contributed 
substantially and materially to his death.  


CONCLUSION OF LAW

The veteran's death was in part attributable to a service-
connected disability.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.  

Since the Board is granting the appellant's claim, there is 
no need to determine whether there has been compliance with 
the notice and duty to assist provisions of the VCAA because, 
even assuming for the sake of argument there has not been, 
this is inconsequential and, therefore, at most harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See, 
too, Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II); Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Dec. 21, 2006) (Mayfield III); and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or jointly with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.



It is recognized there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The evidence shows that service connection for chronic 
anxiety reaction was established by a rating decision in 
December 1952, shortly after the veteran's separation from 
service in June 1952.  The disability was initially rated 10 
percent.  In a February 2000 rating decision, however, the 
disability was recharacterized as PTSD and the rating was 
increased to 70 percent.  The rating was further increased to 
100 percent in a November 2000 rating decision, effective 
from October 2000, indicating the condition was totally 
disabling.  Service connection was also established during 
the veteran's lifetime for bilateral hearing loss, rated 10 
percent, and for bilateral tinnitus, also rated 10 percent.  

VA and private outpatient records dated through August 2002 
reflect, in recent years, treatment primarily for the 
veteran's diabetes mellitus and its complications, coronary 
artery disease, aortic valve disease (for which he underwent 
aortic valve replacement), congestive heart failure, a spinal 
condition (for which he underwent surgery), and PTSD.  These 
records indicate his psychiatric symptoms from the PTSD got 
progressively more severe and disabling during that time 
period, as evidenced by the RO increasing the rating for this 
condition to the highest possible level of 100 percent.

According to his death certificate, the veteran died in 
August 2002 from congestive heart failure; an autopsy was not 
performed.  

In support of her cause-of-death claim, the widow-appellant 
has submitted statements from several doctors who had treated 
the veteran.  The first four statements that were received, 
in August 2002 - from his endocrinologist, his cardiologist, 
one of his psychiatrists, and a psychotherapist - were each 
very brief and indicated, in effect, that it was as likely as 
not that his PTSD contributed to his death.  

Later in August 2002, the veteran's psychotherapist wrote 
again that his night terrors for years had caused severe 
depression, racing heart, and cold sweats leading to comments 
like, "I want to die."  The psychotherapist cited medical 
research indicating that ongoing, dream-laden traumatic 
nights that are full of terror elevate the heart rate and 
blood pressure.  The psychotherapist reiterated his opinion 
that the veteran's PTSD contributed to his terminal 
congestive heart failure.  The psychotherapist also provided 
the citation to the medical research that had formed the 
basis for his opinion.  

The veteran's psychiatrist, as well, wrote again in November 
2002 to expand on his earlier statement.  He said "[the 
veteran] had severe PTSD symptoms, with severe depression, 
anxiety, and intrusive thoughts of combat."  He also 
indicated that an anti-depressant medication was increased, 
due to severe depression, then switched to another medication 
in January 2002 because of a lack of response; the second 
medication was also increased in March 2002 due to severe 
depression.  The psychiatrist stated that, "[w]ith his 
severe depression, [the veteran] lost the will to live.  
Severe depression does increase morbidity and mortality.  For 
this reason, I believe his severe PTSD contributed to his 
death."  



The veteran's primary care physician/endocrinologist also 
wrote again in November 2002, stating that he had multiple 
medical problems, including coronary artery disease, aortic 
valve replacement, congestive heart failure, and diabetes 
mellitus.  This physician indicated the veteran's overall 
"medical problems were aggravated by the fact that he 
suffered from severe depression, apparently related to [PTSD] 
related to his military service."  

Also in November 2002, a VA psychologist wrote, citing 
several recent studies linking severe PTSD with severe 
physical maladies.  She stated that, "[w]hen severe PTSD and 
chronic medical problems are combined, the resulting 
depression often prevent[s] the sufferer from being able to 
participate fully in treatment as was the case with [the 
veteran]...  The combination of PTSD and severe depression 
interfered with his ability to take care of his health and 
was a strong contributor to his death."  

The veteran's cardiologist wrote again, in December 2002, to 
provide an additional, much longer, well-reasoned statement 
explaining the basis for his earlier opinion regarding the 
degree to which the veteran's PTSD contributed to his death.  

Finally, a private clinical psychologist who reportedly knew 
the veteran for over 45 years also wrote in September 2003 in 
support of his widow-appellant's claim.  He described the 
devastating effects of the veteran's PTSD that he had 
observed during those years and concluded that, "[i]t is my 
belief that his death was highly associated with the long and 
chronic stress he suffered at the hands of his guilt and 
bitter survival [due to his PTSD]."  



In May 2003, the RO obtained an opinion from a VA physician 
- inexplicably, a specialist in diabetes mellitus, rather 
than psychiatry and/or cardiology.  The specialist reviewed 
the claims file, in particular the 

multiple documentation's [sic] of 
veterans [sic] posttraumatic stress 
disorder for which he was seeking 
counseling.  These letters note that he 
had "lost the will to live."  

NOTE:  These dictations are written after 
the date of veteran's death, presumably 
at family's request.  I find no specific 
reference to suicidal ideation prior to 
that time in the C-file...

It is my requested medical opinion that 
the severity of his medical problems in 
relation to his poor compliance with 
treatment directly contributed to his 
death.  Whether or not the patient had 
depression associated with posttraumatic 
stress disorder or not [sic] he would 
have succumbed to progressive coronary 
vascular disfunction [sic] as evidenced 
by his recurrent hospitalizations for 
unstable angina, as well as diminished 
ejection fraction.  

There is but one unfavorable medical opinion in this case, 
and even that by a physician who never saw the veteran in 
consultation - only instead having the opportunity to review 
his claims file.  This is in comparison to several favorable 
opinions by several different clinicians of varying 
disciplines, each of whom treated the veteran for at least 
several years prior to his death for his various medical and 
psychological conditions.  And all of their favorable 
opinions are supported by adequate rationale - especially 
when supplemented by their later statements.

Admittedly, as the unfavorable VA opinion points out, the 
favorable opinions were submitted by the widow-appellant to 
support her claim - so perhaps presumably at her request, 
and not until after the veteran's death.  But even if indeed 
true, this does not itself detract from the validity or 
weight to be afforded these opinions, first because it was 
only after the veteran's death that his widow would have an 
inclination or opportunity to file a cause-of-death claim.  
So obtaining supporting evidence after the fact, his death, 
does not necessarily imply she impermissibly persuaded these 
doctors to opinionate in her favor.  And although these 
opinions are supportive of her claim, the doctor's statements 
clearly referred to established facts regarding the veteran's 
progressively declining health and, even in some cases, 
to independent medical literature to add a sense of 
objectivity to their conclusions.  Conversely, the VA 
physician's May 2003 unfavorable opinion appears to 
completely dismiss these other, equally competent, opinions 
out of hand - despite the fact these doctors based their 
conclusions on their clinical observations of the veteran 
over a number of years.  The refuting VA physician simply 
noted there was no reference found in the record to suicidal 
ideation.  This VA physician, however, did not explain why 
the absence of suicidal ideation would nullify the otherwise 
serious effects the severe manifestations of the veteran's 
PTSD might have had on his various medical problems, 
including especially his fatal congestive heart failure.  

Considering all of the medical evidence and opinions in this 
case, the Board finds that the overwhelming weight of the 
evidence shows the veteran's 
service-connected PTSD contributed substantially and 
materially to his death from congestive heart failure.  The 
Board need not apply the benefit-of-the-doubt doctrine since 
the medical evidence favoring the claim far outweighs that 
against it.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Therefore, service connection for the 
cause of the veteran's death is established.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.310.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


